DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 05/31/2022, the Applicant elected with traverse Group I (claims 2-7) in a reply filed on 07/03/2022.
The traversal is on the ground(s) that a search for publications relating to one of the groups of claims would reveal publications relating to the other group and thus would not impose a serious burden on the examiner.  This is not found persuasive because Group I (claims 2-7) is drawn to a quantum dot ink, Group II (claims 8-12) is drawn to a manufacturing method of a full-color film and Group III (claims 13-16) is drawn to a display panel, in which Group I requires special technical features including materials and weight percentages of scattering particles, a polar solvent, a transparent polymer material and quantum dots. These features are not required or detailed in Groups II and III. Group II requires special technical features including a manufacturing method of a full-color film comprising forming a blank ink, adding quantum dots to the blank ink to form quantum dot ink, providing a color filter layer formed on a substrate, forming a buffer layer and black matrices on the substrate, dripping quantum dot ink in gaps of black matrices and heating to form a quantum do color conversion layer. These features are not required or detailed in Groups I and III. Group III requires special technical features of a display panel comprising an array driving layer, a blue light emitting layer. These features are not required or detailed in Groups I and II. Therefore, the three groups lack unity of invention because the groups lack theses corresponding special technical features. Furthermore, these groups have acquired a separate status in the art in view of their different classification, acquired a separate status in the art due to their recognized divergent subject matter and/or require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), which would create a serious search and examination burden if restriction was not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in People’s Republic of China and with WIPO on 06/04/2020 and 07/09/2020, respectively. It is noted, however, that applicant has not filed a certified copy of the CN202010500173.5 and PCT/CN2020/101006 applications as required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 04/23/2021 and 03/15/2022. The IDS have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Mark-Up version) Quantum Dot Ink with Colored Quantum Dots
(Clean Version) Quantum Dot Ink with Colored Quantum Dots
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 is indefinite, because the abbreviation “wt%” has not been clearly defined in the claim. It is unclear what is necessarily required by the abbreviation “wt%.”
I. Prior-Art Rejections based on Pousthomis
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0204800 A1 to Pousthomis et al. (“Pousthomis”).
Regarding independent claim 1, Pousthomis teaches a quantum dot ink (abstract, an ink including colloidal dispersion of particles; ¶ 14-¶ 15 & ¶ 17, the particles are quantum dots), comprising: quantum dots (¶ 17), scattering particles (¶ 99, TiO2 particles, which is the same material for the scattering particles as the Applicant purported in disclosure (see claim 2 of the present application)), a polar solvent (¶ 17), and a transparent polymer material as a host material (¶ 77, liquid vehicle (i.e., host); ¶ 176 & ¶ 181, the liquid vehicle further comprises additive for colloidal stability being a polymer of polyvinylidene fluoride, which is the same transparent polymer material as the Applicant purported in disclosure (see claim 6 of the present application)).
Regarding claim 2, Pousthomis further teaches the scattering particles are titanium dioxide (¶ 99, particles comprise TiO2, which would have the same scattering property).
Regarding claim 3, Pousthomis further teaches the polar solvent is selected from at least one of N,N-dimethylformamide, N,N-dimethylacetamide, tetramethylurea, dimethyl sulfoxide, trimethyl phosphate, and N-methylpyrrolidone (¶ 17).
Regarding claim 4, Pousthomis further teaches the transparent polymer material is a transparent polymer that is soluble in the polar solvent (¶ 77, ¶ 176 & ¶ 181, polyvinylidene fluoride is the same transparent polymer as the Applicant purported in disclosure (see claim 6 of the present application) and Pousthomis discloses the same material for the polar solvent as the Applicant purported in disclosure (see the rejection of claim 3 as noted above). Therefore, the same transparent polymer would be soluble in the same polar solvent as claimed).
Regarding claim 6, Pousthomis further teaches the transparent polymer material comprises polyvinylidene fluoride (¶ 77, liquid vehicle; ¶ 176 & ¶ 181, the liquid vehicle further comprises additive for colloidal stability being a polymer of polyvinylidene fluoride).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable and obvious over Pousthomis.
	Regarding claim 5, Pousthomis teaches in the quantum dot ink, a content of the quantum dots ranges from 1 to 40 wt% (¶ 17), which overlaps the claimed range of between 20 wt% and 30 wt% (see Note 1 below), a content of the scattering particles ranges from 1 to 40 wt% (¶ 99 & ¶ 17, the quantum dot particles of 1 to 40 wt% include TiO2 particles), which overlaps the claimed range between 1 wt% and 10 wt% (see Note 2 below), a content of the polar solvent ranges from 25 to 97 wt% (¶ 17, solvent in the ink includes polar solvent), which overlaps the claimed range between 20 wt% and 30 wt% (see Note 3 below), and a remainder is the transparent polymer material ranges from 25 to 97wt% (¶ 17 & ¶ 77, solvent in the ink includes liquid vehicle (i.e. transparent polymer material)), which overlaps the claimed range between 30-59 wt% (the remainder being 30-59 wt% obtained by minus the contents of the quantum dots, scattering particles and polar solvent from the total weight of the quantum dot ink; see Note 4 below).
	Note 1: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the content of the quantum dots ranges from 1 to 40 wt% taught by Pousthomis overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Notes 2: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the content of the scattering particles ranges from 1 to 40 wt% taught by Pousthomis overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note 3: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the content of the polar solvent ranges from 25 to 97 wt% taught by Pousthomis overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note 4: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the content of a remainder of the transparent polymer material ranges from 25 to 97wt% taught by Pousthomis overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
II. Prior-Art Rejections based on Doherty
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0317326 A1 to Doherty et al. (“Doherty”).
	Regarding independent claim 1, Doherty teaches a quantum dot ink (¶ 56, ink composition including quantum dots i.e., quantum dot ink), comprising: quantum dots (¶ 56), scattering particles (¶ 65, refractive index modifier particles added to the ink composition that increase light scattering i.e., light scattering particles), a polar solvent (¶ 71 & ¶ 73, solvent including dimethyl sulfoxide, which is the same material for the polar solvent as the Applicant purported in disclosure (see claim 3 of the present application)), and a transparent polymer material as a host material (¶ 59, binder material for the ink composition including polyvinylidene fluoride, which is the same transparent polymer host material as the Applicant purported in disclosure (see claim 6 of the present application)).
Regarding claim 7, Doherty further teaches the quantum dots are selected from one of red light quantum dots and green light quantum dots (¶ 56, quantum dots generate green or red light i.e., green or red quantum dots).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                     

/JAY C CHANG/Primary Examiner, Art Unit 2895